DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 01/27/2021 has been entered and considered. Upon entering claims 1, 3, 6-7 have been amended, claim 2 has been cancelled.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Zhuo Xu on 02/28/2021.
Claims 1, 4, 7 and 9 have been amended as following: 
1. (Currently Amended) A power supply circuit, which is used in an uninterruptible power supply system for single-phase, two-phase or three-phase circuits, the power supply circuit comprises: a utility power source; a first silicon controlled rectifier (SCR), a first end of the first SCR being coupled to the utility power source; a third SCR, a second end of the third SCR being coupled to a second end of the first SCR; a fifth SCR, a first end of the fifth SCR being coupled to a second end of the third SCR, a second end of the fifth SCR being coupled to the first end of the third SCR; a first battery, a first end of the first battery being coupled to a first end of the third SCR; a first inductor, a first end of the first inductor being coupled to the first end of the fifth SCR; a first power switch element, a first end of the first power switch element being coupled to a second end of the first inductor, and a second end of the first power switch element being coupled to a second end of the first battery; a third power switch element, a second end of the third power switch element being coupled to the second end of the is turned on, an electrical energy is transmitted to the first capacitor through a diode of the third power switch element to maintain a voltage of the first capacitor at a constant value; meanwhile, the second SCR and the fourth SCR are turned on.  
3. (Currently amended) The power supply circuit as claimed in Claim 1, wherein when the input of the utility power source is in the positive half cycle and the fourth power switch element is turned on, a current flows from the first end of the second capacitor and passes through the second battery, the sixth SCR, the second inductor and the fourth power switch element so as to charge the second battery, and the second inductor stores the electrical energy; when the input of the utility power source is also in the positive half cycle and the fourth power switch element is turned off, the electrical energy stored in the second inductor is released, and the current continues to pass through the second inductor, the second power switch element, the second battery and the sixth SCR, so as to charge the second battery.  
4. (Currently amended) The power supply circuit as claimed in Claim 1, wherein the first ends of all SCRs [[(the first to the sixth SCRs)]] are all anodes and the second ends of all the SCRs are all cathodes; the first ends of all power switch elements [[(the first to the fourth power switch elements)]] are all collectors while all the second ends of power switch elements [[(the first to the fourth power switch elements)]] are all emitters.  
7. (Currently Amended) The power supply circuit as claimed in Claim 6, wherein when an input of the utility power source is in a positive half cycle, the first SCR is turned on, the third SCR and the fifth SCR are turned off, the first power switch element [[operates]] is turned on, an electrical energy is transmitted to the first capacitor through a diode of the third power switch element to maintain a voltage of the first capacitor at a turned on, so that a current flowing through the second inductor passes through the first diode and charges the first battery.  
8. (Currently amended) The power supply circuit as claimed in Claim 7, wherein when the input of the utility power source is in the positive half cycle and the fourth power switch element is turned on, a current flows from the first end of the second capacitor, and passes through the first diode, the first battery, the sixth SCR, the second inductor and the fourth power switch element so as to charge the second battery, and the second inductor stores the electrical energy; when the input of the utility power source is also in the positive half cycle and the fourth power switch element is turned off, the electrical energy stored in the second inductor is released, and the current continues to pass through the second inductor, the second power switch element, the first diode, the first battery and the sixth SCR, so as to charge the first battery.  
9. (Currently amended) The power supply circuit as claimed in Claim 6, wherein the first ends of all SCRs [[(the first to the sixth SCRs)]] are all anodes and the second ends of all the SCRs are all cathodes; the first ends of the first and second diodes are both anodes and the second ends of the first and second diodes are both cathodes; the first ends of all power switch elements [[(the first to the fourth power switch elements)]] are all collectors, while the second ends of all the power switch elements [[(the first to the fourth power switch elements)]] are all emitters.  
Allowable Subject Matter
Claims 1, 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A power supply circuit, which is used in an uninterruptible power supply system for single-phase, two-phase or three-phase circuits, the power supply circuit comprises: a utility power source; a first silicon controlled rectifier (SCR), a first end of the first SCR being coupled to the utility power source; a third SCR, a second end of the third SCR being coupled to a second end of the first SCR; a fifth SCR, a first end of the fifth SCR being coupled to a second end of the third SCR, a second end of the fifth SCR being coupled to the first end of the third SCR; a first battery, a first end of the first battery being coupled to a first end of the third SCR; a first inductor, a first end of the first inductor being coupled to the first end of the fifth SCR; a first power switch element, a first end of the first power switch element being coupled to a second end of the first inductor, and a second end of the first power switch element being coupled to a second end of the first battery; a third power switch element, a second end of the third power switch element being coupled to the second end of the first inductor; a first capacitor, a first end of the first capacitor being coupled to a first end of the third power switch element, a second end of the first capacitor being coupled to the second end of the first battery; a second SCR, a second end of the second SCR being coupled to the utility power source; a fourth SCR, a first end of the fourth SCR being coupled to a first end of the second SCR; a sixth SCR, a first end of the sixth SCR being coupled to a second end of the fourth SCR, a second end of the sixth SCR being coupled to the first end of the fourth SCR; a second battery, a first end of the second battery being coupled to the second end of the first battery, a second end of the second 
Claim 6 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A power supply circuit, which is used in an uninterruptible power supply (UPS) for single-phase, two-phase or three-phase circuits, the power supply circuit comprises: a utility power source; a first silicon controlled rectifier (SCR), a first end of the first SCR being coupled to the utility power source; a third SCR, a second end of the third SCR being coupled to a second end of the first SCR; a fifth SCR, a first end of the fifth SCR being coupled to a second end of the third SCR, a 
Claims 3-5 and 7-10 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TOAN T VU/Examiner, Art Unit 2836